Case 5:16-cr-20196-JEL-RSW ECF No. 86-1, PagelD.871 Filed 04/27/20 Page 1of1

hy)

 

anll LTE (@4a)
@ bop.gov

 

COVID-19 Cases

The BOP has 142,654 federal inmates in BOP-managed
institutions and 10,442 in community-based facilities. The
BOP staff complement is approximately 36,000. As of
04/26/2020, there are 799 federal inmates and 319 BOP
staff who have confirmed positive test results for
COVID-19 nationwide. Currently, 385 inmates and 124
Staff have recovered. There have been 27 federal inmate
deaths and 0 BOP staff member deaths attributed to
COVID-19 disease.

Full breakdown and additional details ...

45 BOP facilities and 17 RRCs affected nationwide

 

 

queens ©2920 = Terms of Use
